DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 12/02/2022 have been considered for examination. 

With regard to the objections to Specification, Applicant’s arguments filed 12/02/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification have been withdrawn.

With regard to the objections to Claims, Applicant’s arguments filed 12/02/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Claims have been withdrawn.

With regard to the 112(b) rejections, Applicant’s arguments filed 12/02/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 12/02/2022 in view of the amendments have been fully considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 4-6 and 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites, “receive one or more base station transmission beam; measure K base station transmission beams of the one or more base station transmission beams, wherein K is an integer greater than 1” (lines 3-6). It is unclear what range K is located in. Since the claim requires K beams from the one or more beams, K should be equal to or less than the number of the one or more beams. However, “the one or more beams” includes a single beam. Thus, K could be “1” which is contradictory to the limitation “K is an integer greater than 1. Similarly, regarding “N is an integer greater than 1 and less or equal to K”, the limitation “N is an integer greater than 1” and the limitation “N is less or equal to K” are contradictory to each other for a similar rational set forth above. Claims 5 and 9 are rejected at least based on a similar rational applied to claim 1.
Claims 2, 4, 6 and 8 are also rejected since they are directly or indirectly dependent upon the rejected claims, as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1, 3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2013/0072243) in view of Xi et al (US Publication No. 2020/0288479) and further in view of Lee et al (US Publication No. 2018/0288645).
Note that Lee claims priority of US Provisional App. No. 62/478,616 filed on 03/30/2017, thus Lee is qualified as a prior art under 102(a)(2) for the instant application with the effective filing date 01/11/2018.  

Regarding claim 1, Yu teaches, an electronic equipment comprising a processing circuit [FIGS. 2-3 and 11-13; ¶0052, 0064-0065, 0093-0093 and 0106, mobile station (MS); note that every mobile station has a processor], configured to: 
	receive one or more base station transmission beams [FIGS. 2 and 11-13; their related descriptions; ¶0052, (the MS) receives K*L downlink reference signals]; 
measure K base station transmission beams of the one or more base station transmission beams [FIGS. 2 and 11-13; their related descriptions; ¶0052, (the MS) measures K*L downlink reference signals], wherein K is an integer greater than 1 [FIGS. 2-3 and 11-13; ¶0052, note that K*L is an integer greater than 1], 
report, to a base station, identifications corresponding to the N candidate base station transmission beams selected by the electronic equipment from the measured K base station transmission beams [FIGS. 2 and 11-13; ¶0052 and 0064, (the MS) selects (i.e., selected by the electronic equipment) candidate P TX beams from the measured reference signals and transmits the selected P TX beam information to a base station (BS); further see, FIG. 8; ¶0055-0056, (the MS) transmits/reports, to the BS, indices corresponding to the P downlink TX beams], wherein N is an integer greater than 1 and less than or equal to K [FIGS. 2 and 11-13; ¶0052 and 0064, note that P (i.e., N) is an integer greater than 1 and less than equal to K*L];
wherein downlink signal (to be) transmitted by the base station to the electronic equipment [FIGS. 4 and 11-13; ¶0075, (downlink) data burst is transmitted based on TX beam information in the control information; note that the TX beam information in the control information includes one of P TX beams, thus the (downlink) data burst is transmitted via one of the P TX beams], 
wherein one of the N candidate base station transmission beams is determined by the base station based on the reported N candidate base station transmission beams [FIGS. 4 and 11-13; ¶0070-0075, (downlink) control information or data burst (i.e., downlink signal) is generated by the BS based on the selected candidate P TX beams; note that the beam used for the BS to transmit downlink control information or data burst is determined by the BS based on the reported candidate P TX beams]; and 
receive the downlink signal via a user equipment reception beam [FIGS. 4-5 and 11-13; ¶0070-0075 and 0091 (the MS) receives (downlink) control information or data burst using RX beam].
Although Yu teaches, “report, to the base station, identifications corresponding to the N candidate base station transmission beams ... downlink signal (to be) transmitted by the base station” and “one of the N candidate base station transmission beams is determined by the base station based on the reported N candidate base station transmission beams” as set forth above, Yu does not explicitly teach (see, emphasis), channel State Information-Reference Signal (CSI-RS) resources corresponding to N transmission beams, ... receive, from the base station, Downlink Control Information (DCI) having an indication of a transmission configuration indication (TCI) state, wherein the TCI state represents that there is a quasi co-location (QCL) relation between downlink information and a Synchronization Signal Block (SSB) signal that has been previously transmitted to the electronic equipment by the base station via one base station transmission beam; and receive the downlink signal via a user equipment reception beam that was used to receive the SSB signal corresponding to the TCI state.
However, Xi teaches, 
channel State Information-Reference Signal (CSI-RS) resources corresponding to N transmission beams [¶0190; Table 5, CSI-RS resources with corresponding RS IDs corresponding to reference signals with different TCI states/beams],
receive, from the base station, Downlink Control Information (DCI) having an indication of a transmission configuration indication (TCI) state [¶0086, “A DL beam indication for NR-PDSCH may be included in an N-bit TCI field in a DCI that utilizes a spatial QCL reference to a DL RS, such as a CSI-RS or a synchronization signal block (SSB) for demodulation of a NR-PDSCH or NR-PDCCH”; note that (WTRU/UE) receives, from a base station, DCI including an indication of TCI field], 
wherein the TCI state represents that there is a quasi co-location (QCL) relation between downlink information and a Synchronization Signal Block (SSB) signal that has been previously transmitted to an electronic equipment by a base station via one base station transmission beam [¶0086, “A DL beam indication for NR-PDSCH may be included in an N-bit TCI field in a DCI that utilizes a spatial QCL reference to a DL RS, such as a CSI-RS or a synchronization signal block (SSB) for demodulation of a NR-PDSCH or NR-PDCCH”; note that TCI field represents that there is QCL relation between the NR-PDSCH or NR-PDCCH (i.e., downlink information) and the SSB signal, so the NR-PDSCH or NR-PDCCH (i.e., downlink information) can be demodulated by the QCL reference to the SSB signal; note that the SSB is transmitted to the electronic equipment via at least one BS TX beam]; and 
receive the downlink signal via a user equipment reception beam that was used to receive the SSB signal corresponding to the TCI state [¶0086, “A DL beam indication for NR-PDSCH may be included in an N-bit TCI field in a DCI that utilizes a spatial QCL reference to a DL RS, such as a CSI-RS or a synchronization signal block (SSB) for demodulation of a NR-PDSCH or NR-PDCCH”; note that (the WTRU/UE) demodulates/receives the NR-PDSCH or NR-PDCCH (i.e., downlink information) via a reception beam determined by the QCL reference to the SSB signal, which implies that the NR-PDSCH or NR-PDCCH is demodulated via the same reception beam as a beam for the SSB; note that since the QCL reference to the SSB is in the TCI state, the SSB corresponds to the TCI state] (see, US Provisional App. No. 62/615,715; pages 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu to include the above-mentioned features, as taught by Xi in order to provide beam indications/relationships among different downlink signals in an efficient manner [¶0086 of Xi] (see, US Provisional App. No. 62/615,715; pages 18-19).
Yu in view of Xi does not explicitly teach (see, emphasis), wherein N and K correspond to a reporting mode for the electronic equipment that is set by the base station.
However, Lee teaches, wherein N and K correspond to a reporting mode for the electronic equipment that is set by the base station [FIGS. 2D-2E and their related descriptions; ¶0062-0063, the number of reported beams (N) among the number of candidate beams (K) corresponds to a beam reporting mode that is configured by base station; note that if the number of reported beams is more than “one”, a reporting mode using joint beam information is used, however the number of reported beams is equal to “zero”, the joint beam information will not be implemented since the joint beam information requires combining information of at least two beams; and further note that the beam configuration used for the joint beam information is configured by the base station] (see, US Provisional App. No. 62/478,616; pages 10-13).    	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yu in view of Xi to include the above-mentioned features, as taught by Lee in order to reduce signaling overhead [¶0063 of Lee] (see, US Provisional App. No. 62/478,616; page 17).

Regarding claim 5, claim 5 recites similar features to claim 1 without adding further patentable features. Thus, claim 5 is rejected at least based on a similar rational applied to claim 1.

Regarding claim 9, Yu teaches, a non-transitory computer readable product containing instructions to cause a processing circuit of an electronic equipment to perform a method [FIG. 14; ¶0125, note that every MS has a non-transitory computer readable medium/memory containing instructions to cause a controller 1400/processing circuit to perform action(s)]. Thus, claim 9 is rejected at least based on a similar rational applied to claim 1.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2013/0072243) in view of Xi et al (US Publication No. 2020/0288479) and further in view of Lee et al (US Publication No. 2018/0288645) and further in view of "Beam indication, measurements and reporting", 3GPP SG RAN WG1 Meeting #91, Reno, Nevada, USA, November 27th -1 st December 2017 (R1-1720890) (hereinafter, "3GPP1").

Regarding claim 2, although Yu in view of Xi and Lee teaches, all the limitations of claim 1 and particularly, “the SSB signal is received by the electronic equipment from the base station ... the N candidate base station transmission beams" as set forth above and Xi further teaches, wherein the SSB signal is received by the electronic equipment from the base station via a SSB base station transmission beam determined by the base station [¶0086 and 0188, note that the SSB signal is received by the UE from the base station via at least one TX beam], Yu in view of Xi and Lee does not explicitly teach (see, emphasis), at least one of base station transmission beams is within a radiation range of the SSB base station transmission beam.
	However, the feature, "at least one of base station transmission beams is within a radiation range of the SSB base station transmission beam” is well known/established in the telecommunication art as recited in 3GPP standard, i.e., 3GPP1.  
In particular, 3GPP1 teaches, at least one of base station transmission beams is within a radiation range of the SSB base station transmission beam [see, sections 2.1 and 2.3 and table 8, the beam for a configured CSI-RS is a sub-beam (narrower) from SS block beam (wide)].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide well-established standard of providing the above-mentioned features, as taught by 3GPP in the system of Yu in view of Xi and Lee, so that it would provide interoperability and compatibility between telecommunication equipment vendors and service providers, thereby providing users with easier and faster seamless transition regardless where the users are located in the country/world.

Regarding claim 6, claim 6 is rejected at least based on a similar rational applied to claim 2.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US Publication No. 2013/0072243) in view of Xi et al (US Publication No. 2020/0288479) and further in view of Lee et al (US Publication No. 2018/0288645) and further in view of Baligh et al (US Publication No. 2018/0323850).

Regarding claim 4, although Yu in view of Xi and Lee teaches, all the limitations of claim 1 and particularly, "measuring the K base station transmission beams" as set forth above, and Xi further teaches, receive the SSB signal from the base station [¶0086 and 0188, note that the SSB signal is received by the UE from the base station ], Yu in view of Xi and Lee does not explicitly teach (see, emphasis), receive the SSB signal prior to measuring the K base station transmission beams.  
	However, the feature “receive the SSB signal prior to measuring the K base station transmission beams” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Baligh teaches, receive the SSB signal prior to measuring a base station transmission beam [FIG. 4; ¶0041, receiving SS block (step 410) is performed prior to receiving CSI-RS (step 420); note that the CSI-RS is a reference signal/beam that UE would measure].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of Yu in view of Xi and Lee with “receive the SSB signal prior to measuring a base station transmission beam” taught by Baligh to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Baligh into the system of Yu in view of Xi and Lee would have yield predictable results and/or resulted in the improved system (e.g., allowing UE to synchronize BS), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  

Regarding claim 8, claim 8 is rejected at least based on a similar rational applied to claim 4.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469